DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 10 are amended.
Election/Restrictions
Applicant's election with traverse of the Species Rejection in the reply filed on 4/15/2021 is acknowledged.  The traversal is on the ground(s) that Species A and B Fig. 1-3 and Fig. 4 respectively should be examined as being in the same group as it is a different operating position of the teeth in Fig. 3. As such Examiner will Examiner elected species with consideration of Fig. 4.
Claims 5-7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LAMINATION, STATOR AND ELECTRIC MOTOR HAVING TIP PAIRS FOR STATOR TEETH.
Claim Objections
Claim 1 and 8 are objected to because of the following informalities:  
inner edges of one of said teeth--. 
In claim 8: “; a first pair of tips extending tangentially in opposed directions from the inner edge of one of said teeth” should read --; a first pair of tips extending tangentially in opposed directions from the inner edges of one of said teeth--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naganawa et al. (US 2011/0025165).
In claim 1, Naganawa discloses (Fig. 1-5B) a lamination ([0031]) for use in an electric machine stator (2), comprising: a body (2) having a generally circular outer periphery and a generally circular inner periphery (illustrated in Fig. 1-2B), spaced from the outer periphery (in a radial direction); a plurality of spaced apart teeth (21) extending inwardly from the circular inner periphery, each of said teeth (21) defining opposed inner edges thereof; a first pair of tips (pair of 22) extending tangentially in 
In claim 2, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a living hinge (23).
In claim 3, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a first portion (body of 22) and a second portion (portion of 21 connected to 22), the first portion (body of 22) pivotally connected (via 23) to the second portion (portion of 21 connected to 22).
In claim 4, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a first portion (body of 22) having a radially inward face and a second portion (portion of 21 connected to 22) having a radially inward face, the first portion (body of 22) pivotally connected to the second portion (portion of 21 connected to 22) at the radially inward face of the first portion (body of 22) and at the radially inward face of the second portion (portion of 21 connected to 22).
In claim 8, Naganawa discloses a stator (2) for an electric machine (1) comprising: a plurality of laminations ([0031]), each of said plurality of laminations defining opposed planar faces, the plurality of laminations joined to each other at the planar faces thereof, each of said plurality of laminations comprising; a body (2) having a generally circular outer periphery and a generally circular inner 
In claim 9, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a living hinge (23).
In claim 10, Naganawa discloses wherein at least one of said tip (22) of said first pair of tips (pair of 22) and said tip (respective 22) of said second pair of tips (respective pair of 22) comprises a first portion (body of 22) and a second portion (portion of 21 connected to 22), the first portion (body of 22) pivotally connected (via 23) to the second portion (portion of 21 connected to 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu et al. (US 2017/0222501) teaches a stator of a motor having tips with hinge portions.
McIntosh et al. (US 2013/0002058) teaches a stator for a motor having tips which have tips with small circumferential gaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832